Citation Nr: 1438303	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  08-35 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from July 1964 to November 1967 in the U.S. Navy.  He also had additional service in the U.S. Army National Guard (ANG), to include periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  According to the Veteran's National Guard Bureau (NGB) Form 23, he had INACDUTRA in the ANG from September 14, 1984, to September 30, 1987.  The Veteran's NGB Form 23 also indicates that the Veteran had ACDUTRA in the ANG from August 24, 1985, to September 8, 1985, from July 5-20, 1986, and from July 13-27, 1987.  The Veteran's leave and earning statements obtained from the Defense Finance and Accounting Service (DFAS) indicate that he was on INACDUTRA in the ANG on March 12, 1995, and on May 19, 2001.  DFAS records also indicate that the Veteran had additional "drill dates" and active duty in the ANG between 1993 and 2001 when he retired from the ANG due to longevity of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York, which denied, in pertinent part, the Veteran's claims of service connection for bilateral hearing loss (which was characterized as hearing impairment) and for tinnitus.  The Veteran disagreed with this decision in March 2007.  He perfected a timely appeal in November 2008 and requested a Travel Board hearing at the RO.  The Veteran subsequently withdrew his Travel Board hearing request in April 2010 correspondence.  See 38 C.F.R. § 20.704 (2013).  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

In January 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  As will be discussed below, this matter is once again for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's right ear hearing loss and tinnitus were not incurred during a period of time when he was performing active duty or active duty for training, and right ear sensorineural hearing loss was not shown within one year following his discharge from active duty.

2.  The record evidence indicates that the Veteran was on INACDUTRA in the ANG when he was seen for periodic physical examinations on March 12, 1995, and on May 19, 2001.

3.  The record evidence shows that, on periodic physical examination on March 12, 1995, the Veteran had normal hearing in the right ear.

4.  The record evidence shows that, on periodic physical examination on May 19, 2001, the Veteran had right ear hearing loss for VA disability compensation purposes.

5.  The record evidence shows that the Veteran did not develop either right ear hearing loss or tinnitus due to an injury suffered while on inactive duty for training.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 101(24), 106, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criterial for establishing entitlement to service connection for tinnitus are not met.  38 U.S.C.A. §§ 101(24), 106, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in November 2005, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in March 2006, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

VA has attempted to obtain the Veteran's complete ANG records in order to determine his duty status - ACDUTRA or INACDUTRA - on the dates when his claimed right ear hearing loss and tinnitus allegedly were incurred.  In February 2012, the New York State ANG notified VA that it had no records for the Veteran.  In January 2013, the Defense Personnel Retrieval and Information System (DPRIS) notified VA that it had no records for the Veteran.  However, as specific to the right ear hearing loss and tinnitus claims, it appears that the Veteran's leave and earnings statements showing his duty status while in the ANG were obtained from DFAS and are associated with the claims file.

With respect to the Veteran's service connection claim for right ear hearing loss, as is explained below in greater detail, the Veteran was on INACDUTRA in the ANG when he experienced right ear hearing loss.  Service connection is permitted only for injuries incurred while on INACDUTRA.  See 38 U.S.C.A. § 101(24) and 38 C.F.R. § 3.6(a).  With respect to the Veteran's service connection claim for tinnitus, there is no competent evidence, other than the Veteran's statements, which indicates that it may be associated with service.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for Right Ear Hearing Loss & for Tinnitus

In order to establish service connection for a claimed disability, the facts, as shown by the evidence, must demonstrate that a particular injury or disease resulting from a current disability was incurred in or aggravated coincident with active service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted during active military, navel or air service, or for aggravation of a pre-existing injury suffered or disease contracted during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because tinnitus is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that theory of continuity of symptomatology in service connection claims is inapplicable to this claim.  By contrast, because sensorineural hearing loss (as an organic disease of the nervous system) is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating this claim.

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for training includes full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  Inactive duty for training generally means duty (other than full-time duty) prescribed for Reserves, and duty (other than full-time duty) performed by a member of the National Guard of any State.  38 U.S.C.A. § 101(21), 101(23) 101(24); 38 C.F.R. § 3.6(a), (c), (d) (2013).

The Board notes that only "veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131 (West 2002), as defined above.  To establish the status as "veteran" based on "active duty for training," the claimant must establish that he was disabled resulting from an injury or disease incurred in or aggravated during the line of duty during that period; and based on "inactive duty for training," the claimant must establish that he was disabled resulting from an injury incurred in or aggravated during the line of duty during that period.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§  3.1(d), 3.6 (a), (c), (d); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  If the claimant does not qualify as a "veteran" with respect to a particular claim, the claimant is not entitled to the presumption of soundness or aggravation as to that claim.  See Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Paulson, 7 Vet. App. at 469-471.  Similarly, the claimant is not entitled to the benefit of the legal presumptions pertaining to service connection for certain disabilities.  See Biggins v. Brown, 1 Vet. App. 474, 478 (1991).  Further, the fact that a claimant has established status as a "veteran" for purposes of other periods of service (in this case, the Veteran's prior period of active duty from July 1964 to November 1967) does not obviate the need to establish that the claimant is also a "veteran" for purposes of a period of "active duty for training" and a period of "inactive duty for training," where, as here, the claims concerning right ear hearing loss and tinnitus are premised on that period of active duty for training, and on that period of inactive duty for training.  Mercardo-Martinez v. West, 11 Vet. App. 415, 419 (1998).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 U.S.C.A. § 101(24) as meaning that active duty for training (and inactive duty for training) will not be considered "active military, naval, or air service" unless the claimant previously established service connection for a disability incurred in such service.  Mercardo-Martinez, 11 Vet. App. at 419; Paulson, 7 Vet. App. at 469-470; Biggins, I Vet. App. at 477-478.  Thus, the allocation of service among active duty, active duty for training and inactive duty for training can bring about occlusive results for a claimant with respect to certain medical conditions.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.



Factual Background

The Veteran's service treatment records from his active U.S. Navy service show that, at his pre-enlistment physical examination in June 1964 prior to his entry on to active service in July 1964, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
5
0
LEFT
5
-5
0
5
10

The Veteran denied all relevant pre-service medical history.

On the authorized audiological evaluation in August 1964, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
5
15
10
LEFT
10
15
0
5
10

At his separation physical examination in November 1967, the Veteran's hearing was "15/15" or within normal limits on whispered voice hearing test.

As noted above, the Veteran's available service personnel records from the ANG indicate that he had INACDUTRA in the ANG from September 14, 1984, to September 30, 1987.  These records also indicate that the Veteran had ACDUTRA in the ANG from August 24, 1985, to September 8, 1985, from July 5-20, 1986, and from July 13-27, 1987.  

As also noted above, the Veteran's leave and earning statements obtained from DFAS indicate that he was on INACDUTRA in the ANG on March 12, 1995, and on May 19, 2001.  DFAS records also indicate that the Veteran had additional "drill dates" and active duty in the ANG between 1993 and 2001 when he retired from the ANG due to longevity of service.

The Veteran's service treatment records from his multiple periods of ANG service show that, on periodic physical examination on April 12, 1992, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
0
0
0
10
10

He denied any relevant medical history.

On periodic physical examination on March 12, 1995, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
25
15
LEFT
10
15
20
30
40

He denied any relevant medical history.

On periodic physical examination on May 19, 2001, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
35
40
LEFT
10
15
30
45
60

He denied any relevant medical history.

The Veteran's post-service VA outpatient treatment records show that, in February 2004, the Veteran complained of "long-standing, gradual" bilateral hearing loss "poorer from the left ear."  He denied any occupational or recreational nose exposure.  "He reported service related noise exposure and high frequency periodic tinnitus."  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
35
40
LEFT
15
15
25
40
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 84 percent in the left ear.  The impressions were hearing within normal limits from 250-2000 Hertz (Hz) with bilateral mild to moderated high frequency sensorineural hearing loss from 3000-8000 Hz.

In March 2004, July 2006, and in July 2010, VA issued hearing aids to the Veteran.

On VA outpatient treatment in May 2010, the Veteran denied experiencing any changes in his hearing since 2006.  He reported losing the hearing aids previously issued to him by VA.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
45
55
LEFT
25
30
35
65
70

Speech audiometry revealed speech recognition ability of 88 percent in each ear.  The impressions included bilateral mild sloping to moderately/severe sensorineural hearing loss, slightly greater in the left ear, and "a slight decrease in hearing compared to last testing in 2006."


Analysis

The Veteran contends that his right ear hearing loss disability and tinnitus result from his exposure to loud noise, such as weapons fire from 50 caliber and 60 mm machine guns, grenade launches and as a driver of an M-113 armor personal carrier, during a period of time when he was performing active duty for training while in the ANG.  See April 2010 Veteran's Statement.  Although the Veteran alleges that he suffered acoustic injury during a period of active duty for training, a review of the Veteran's examinations and medical records during such periods of active duty for training do not demonstrate the presence of tinnitus or right ear hearing loss within VA standards.

As noted elsewhere, however, although service connection is available for diseases or injuries incurred or aggravated in the line of duty while performing ACDUTRA, service connection is available only for injuries incurred or aggravated in the line of duty while performing INACDUTRA.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The Veteran does not contend, and nor does the record evidence show, that he sustained acoustic injury during a period of time when he was performing INACDUTRA.  A review of the Veteran's available leave and earnings statements provided by DFAS indicates that he was on INACDUTRA when he was examined on March 12, 1995, and on May 19, 2001.  It does not appear from a review of these records that the Veteran was on ACDUTRA at either of these periodic physical examinations.  Periodic physical examination conducted on March 12, 1995, did not demonstrate the presence of right ear hearing loss on audiometric evaluation for VA disability compensation purposes.  See 38 C.F.R. § 3.385.  By contrast, right ear hearing loss was shown on audiometric evaluation conducted as part of periodic physical examination on May 19, 2001.  Id.  The record evidence otherwise does not indicate that the Veteran experienced any disability due to right ear hearing loss at any time during his multiple periods of ACDUTRA in the ANG.  As also noted elsewhere, sensorineural hearing loss is considered an organic disease of the nervous system.  See 38 C.F.R. § 3.309(a).  The record evidence clearly demonstrates that the Veteran is not entitled to service connection for right ear hearing loss because this disease was incurred or aggravated during a period of INACDUTRA in the ANG.  Thus, the Board finds that the claim of service connection for right ear hearing loss must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board next finds that service connection is not warranted for right ear hearing loss on a presumptive basis as a chronic disease.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, there is no evidence of the Veteran's right ear hearing loss in service during 1964 to 1967 or within one year after that service to a compensable degree.  The condition was first shown many years after his active duty service, and was manifested during a period of INACDUTRA.  Thus, service connection cannot be presumed.  Id.  See Paulson and Biggins, both supra.

Turning next to the tinnitus claim, the record evidence does not support the Veteran's assertions regarding in-service incurrence of tinnitus or any current disability due to tinnitus which could be attributed to any of his periods of military service.  The Board again notes that service connection is available only for injuries incurred during a period of INACDUTRA.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The Board also notes again that the Veteran was on INACDUTRA in the ANG when his hearing was examined in March 1995 and in May 2001.  The Board finds it highly significant that the Veteran did not report a history of tinnitus at any of the periodic physical examinations conducted during his multiple periods of ACDUTRA in the ANG.  There is no indication that the Veteran complained of or was treated for tinnitus during a period of ACDUTRA in the ANG although the Board recognizes that the lack of in-service treatment does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  It appears that, following service separation, the Veteran complained of "high frequency periodic tinnitus" on VA outpatient treatment in February 2004 but was not diagnosed as having tinnitus on audiology evaluation at that time.  The Board also finds it highly significant that no history of tinnitus was noted on subsequent VA audiology evaluations conducted after February 2004.  The record evidence finally does not indicate that the Veteran currently experiences any disability due to tinnitus which could be attributed to active service.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced tinnitus at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although the Veteran reported a history of periodic tinnitus on VA outpatient treatment in February 2004, there is no evidence of a chronic disability due to tinnitus at any time during the pendency of this appeal.  In summary, the Board finds that service connection for tinnitus is not warranted.


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran also contends that he incurred left ear hearing loss during a period of ACDUTRA in the ANG.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

The Board notes initially that, in its January 2012 remand of this appeal, it requested that the AOJ (in this case, the RO) attempt to obtain information regarding the Veteran's actual dates of ACDUTRA and INACDUTRA in the ANG.  See Board remand dated January 9, 2012, at pp. 3-4.  Following this remand and a negative response from the New York State ANG concerning the Veteran's service records, the AOJ requested copies of the Veteran's leave and earnings statements for all periods of his ANG service from DFAS.  DFAS responded in March 2013 by providing copies of the Veteran's leave and earnings statements along with "MMPA prints for 1993-2001 to show drill dates (02, 20, 22) and active duty (50) dates for calendar year."  As discussed in detail above, a review of this information indicates that the Veteran was on INACDUTRA in the ANG when he reported for periodic physical examinations on March 12, 1995, and on May 19, 2001.  It is not clear from a review of the information obtained from DFAS, however, whether the Veteran was on INACDUTRA or ACDUTRA in the ANG when he reported for periodic physical examination on February 20, 1988.  This examination report demonstrated the presence of left ear hearing loss for VA disability compensation purposes.  See 38 C.F.R. § 3.385.  

As previously noted, it is imperative that the AOJ determine whether or not the Veteran was on INACDUTRA or ACDUTRA in the ANG on February 20, 1988, because his duty status will impact his entitlement to service connection for left ear hearing loss.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  If, for example, the Veteran was on ACDUTRA in the ANG at the time of his February 20, 1988, periodic physical examination which showed the presence of left ear hearing loss for VA disability compensation purposes while he was on active service, then VA is obligated to schedule him for appropriate examination to determine the nature and etiology of this disability pursuant to the VCAA's duty to assist.  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  By contrast, if the Veteran was on INACDUTRA in the ANG at the time of his February 20, 1988, periodic physical examination which showed the presence of left ear hearing loss for VA disability compensation purposes, then the prohibition found in 38 C.F.R. § 3.6(a) against service connection for diseases incurred during a period of INACDUTRA precludes further development of the Veteran's claim.  See 38 C.F.R. § 3.6(a).  

The Board finds that judicial review has been frustrated in this case by the RO's failure to comply with its prior remand instructions concerning the need for a determination of the Veteran's duty status while he was in the ANG.  In its January 2012 remand, the Board directed that the RO "should make a list of the Veteran's actual periods of ACDUTRA and INACDUTRA" in the ANG.  See Board remand dated January 9, 2012, at pp. 4.  It appears that the RO did not make a list of the Veteran's ACDUTRA and INACDUTRA dates in the ANG before recertifying the appeal to the Board in March 2013.  Following recertification of this appeal to the Board, and in an attempt to conserve VA's limited resources and to provide the Veteran with an adjudication on the merits of his currently appealed claims, the Board reviewed the information provided by DFAS and attempted to determine his ACDUTRA and INACDUTRA dates in the ANG (as outlined above).  

Unfortunately, however, the Board is unable to interpret certain of the records provided by DFAS, to include records dated prior to 1993, because none of the codes used by DFAS on the Veteran's leave and earnings statements dated prior to 1993 were listed in the information provided by DFAS.  As noted elsewhere, DFAS provided copies of "December MMPA prints for 1993-2001 to show drill dates (02, 20, 22) and active duty (50) dates for [each] calendar year" in its March 2013 response to VA's request for the Veteran's leave and earnings statements for all periods of his ANG service.  It is not clear why this information was not provided for calendar years dated prior to 1993.  Having reviewed the information provided to VA by DFAS, the Board concludes that it needs "December MMPA prints...to show drill dates (02, 20, 22) and active duty (50) dates for [each] calendar year" that the Veteran was in the ANG between 1988 and 1993.  In summary, the Board finds that, on remand, the AOJ should contact DFAS and request that DFAS provide a detailed listing of all of the Veteran's actual dates of ACDUTRA and INACDUTRA in the ANG between 1988 and 1993.  The AOJ should not request that DFAS provide the Veteran's leave and earnings statements again.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Defense Finance and Accounting Service (DFAS) and request that they provide December MMPA prints to show drill dates (02, 20, 22) and active duty (50) dates for each calendar year that the Veteran was in the Army National Guard (ANG) between 1988 and 1993.  If DFAS is unable to provide these prints, then it should be asked to provide a detailed listing of all of the Veteran's dates of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the ANG for each calendar year between 1988 and 1993.  The AOJ should not request that DFAS provide the Veteran's leave and earnings statements again.  A copy of any request(s) sent to DFAS, and any reply, should be included in the Veteran's claims file.  

2.  If, and only if, DFAS does not provide a detailed listing of all of the Veteran's dates of ACDUTRA and INACDUTRA in the ANG for each calendar year between 1988 and 1993, then the RO should make a formal finding as to all of the Veteran's dates of ACDUTRA and INACDUTRA in the ANG for each calendar year between 1988 and 1993.  A copy of any formal finding should be included in the Veteran's claims file.

3.  If, and only if, DFAS or the RO determines that the Veteran was on ACDUTRA in the ANG when he was seen for periodic physical examination on February 20, 1988, then schedule the Veteran for appropriate examination to determine the nature and etiology of his left ear hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that left ear hearing loss, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred left ear hearing loss during a period of active duty for training (ACDUTRA) in the Army National Guard (ANG).  The examiner also is advised that ANG periodic physical examination on February 20, 1988, showed left ear hearing loss for VA disability compensation purposes.  The examiner is advised further that the Veteran has been issued hearing aids by VA.  

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


